Name: Commission Regulation (EEC) No 3615/87 of 1 December 1987 amending Regulation (EEC) No 2736/87 as regards the opening of a standing invitation to tender for the export of 200 000 tonnes of breadmaking wheat held by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 12. 87 Official Journal of the European Communities No L 340/23 COMMISSION REGULATION (EEC) No 3615/87 of 1 December 1987 amending Regulation (EEC) No 2736/87 as regards the opening of a standing invitation to tender for the export of 200 000 tonnes of breadmaking wheat held by the French intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals 0 » as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 241 8/87 0, Whereas Commission Regulation (EEC) No 2736/87 (*) opens a standing invitation to tender for the export of 200 000 tonnes of breadmaking wheat held by the French intervention agency ; Whereas zone VIII should be added as a zone of destina ­ tion : HAS ADOPTED THIS REGULATION : Article 1 Article 2 ( 1 ) of Regulation (EEC) No 2736/87 is hereby replaced by the following : ' 1 . The invitation to tender shall cover a maximum of 200 000 tonnes of common wheat of breadmaking quality to be exported to zones I to VIII .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 182, 3 . 7. 1987, p . 40 . (3) OJ No L 202, 9 . 7. 1982, p. 23 . C) OJ No L 223, 11 . 8 . 1987, p. 5. 0 OJ No L 262, 12. 9 . 1987, p. 13 .